SUMMARY ORDER
Jack Barresi appeals the June 18, 2004, sentence of two years imprisonment imposed upon him after his plea of guilty to two counts of violation of supervised release. We assume the parties’ familiarity with the facts, the underlying proceedings, and specification of appellate issues.
Barresi argues as his sole ground for reversal that the sentence imposed was unduly harsh. We review the reasonability of a sentence imposed for violation of supervised release deferentially, recognizing that the district court has a superior opportunity to judge the reasonability of a sentence because it has “gained an impression of a defendant from the entirety of the proceedings.” United States v. Fleming, 397 F.3d 95, 100 (2d Cir.2005). Barresi’s sentence was not unreasonable. See United States v. Pelensky, 129 F.3d 63 (2d Cir.1997) (affirming a three-year sentence in similar circumstances).
We therefore affirm the judgment of the district court.